



Exhibit 10.7


    
SUPPLEMENT AGREEMENT
(Third Amended and Restated Pledge and Security Agreement)
Martin Operating Partnership L.P.
4200 Stone Road Kilgore, Texas 75662
January 2, 2019
Royal Bank of Canada
4th Floor, 20 King Street West
Toronto, Ontario M5H 1C4
Attention: Jason York
Ladies and Gentlemen:
Reference is made to the Third Amended and Restated Pledge and Security
Agreement, dated as of March 28, 2013 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Security Agreement”),
by and between (a) Martin Operating Partnership L.P., a Delaware limited
partnership (the “Pledgor”) and (b) Royal Bank of Canada, as collateral agent
(in such capacity, the “Collateral Agent”) for its own benefit and the benefit
of the other Lenders (as defined in the Security Agreement) and the Lender Swap
Parties (as defined in the Credit Agreement). All capitalized terms used but not
defined herein shall have the meanings set forth in the Security Agreement.
This Supplement Agreement is delivered by the undersigned, the Pledgor, to
supplement the Security Agreement pursuant to Section 6(g) of the Security
Agreement. Schedule 1 attached hereto is a supplement to Annex B-1 to the
Security Agreement. The parties hereto hereby agree to supplement Annex B-1 to
the Security Agreement with the information contained on Schedule 1 attached
hereto, and such supplement shall be deemed to be part of the Security
Agreement. The Pledgor hereby agrees to continue to be bound to the Security
Agreement by all of the terms, covenants and conditions set forth in the
Security Agreement as hereby supplemented. Without limiting the generality of
the foregoing, the Pledgor hereby grants and pledges to the Collateral Agent,
its successors and permitted assigns, for its own benefit and the benefit of the
other Lenders and the Lender Swap Parties, as collateral security for the full,
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations, a Lien on and
security interest in the equity interests described on Annex B-1 to the Security
Agreement, acknowledges and agrees that such equity interests shall be Pledged
Shares and Collateral for all purposes under the Security Agreement and affirms
all of its obligations and liabilities as a Debtor under the Security Agreement
with respect to such Pledged Shares. The Pledgor hereby makes with respect to
such Pledged Shares each of the representations and warranties in the Security
Agreement and agrees to each of the covenants applicable to the Pledgor
contained in the Security Agreement.
2


This Supplement Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall





--------------------------------------------------------------------------------





constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Supplement Agreement by telecopier or other electronic
transmission (e.g. “pdf”) shall be effective as delivery of a manually executed
counterpart of this Supplement Agreement.
THIS SUPPLEMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
[Signature Pages Follow]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Pledgor has caused this Supplement Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.
MARTIN OPERATING PARTNERSHIP L.P., a Delaware limited partnership, as Pledgor
By:
MARTIN OPERATING GP LLC, its General Partner

By:
MARTIN MIDSTREAM PARTNERS L.P., its Sole Member

By:
MARTIN MIDSTREAM GP LLC, its General Partner

By:                    
Name:    Robert D. Bondurant
Title:    Executive Vice President and
Chief Financial Officer





--------------------------------------------------------------------------------











AGREED TO AND ACCEPTED:


ROYAL BANK OF CANADA,
as Collateral Agent




By:                     
Name: Jason York
Title:     Authorized Signatory







--------------------------------------------------------------------------------






SCHEDULE 1


COLLATERAL DESCRIPTIONS




Issuer
Record Owner
Class of Equity Interests
Certificate No.
Number of Issued and Outstanding Equity Interests
Percentage of Equity Interests held by Record Owner
Percentage of Equity Interests pledged by Record Owner
Martin Transport, Inc.
Martin Operating Partnership L.P.
Common stock
CS-004
1,000 Shares
100%
100%




